
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31



REVOLVING CREDIT AGREEMENT


        THIS REVOLVING CREDIT AGREEMENT, dated as of July 26, 2002, is by and
between AUGUST TECHNOLOGY CORPORATION, a Minnesota corporation (the "Borrower"),
and EXCEL BANK MINNESOTA, a Minnesota state banking corporation (the "Bank").

RECITALS:

        A. The Borrower has requested that the Bank make available to the
Borrower a revolving credit facility in an aggregate principal amount not to
exceed $5,000,000 (the "Revolving Credit Facility").

        B. The Borrower will use the proceeds of advances under the Revolving
Credit Facility to pay off existing indebtedness and for the Borrower's general
working capital purposes.

AGREEMENTS:

        IN CONSIDERATION of the foregoing premises, and the mutual covenants set
forth herein, the parties agree as follows:

ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS

        Section 1.1    Defined Terms.    In addition to the terms defined
elsewhere in this Agreement, the following terms shall have the meanings set out
respectively after each (and such meanings shall be equally applicable to both
the singular and plural form of the terms defined, as the context may require):

        Act of Bankruptcy:    With respect to any Person, if (i) the Person
shall (1) be or become insolvent, or (2) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or the like of the Person or of all or a substantial part of the Person's
property, or (3) commence a voluntary case under any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding under the laws of any jurisdiction, or (4) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, or (5) admit
in writing its inability to pay its debts as they mature, or (6) make an
assignment for the benefit of its creditors; or (ii) a proceeding or case shall
be commenced, without the application or consent of the Person, in any court of
competent jurisdiction, seeking (1) the liquidation, reorganization,
dissolution, winding up or the composition or adjustment of debts of the Person,
(2) the appointment of a trustee, receiver, custodian or liquidator or the like
of the Person or of all or any substantial part of the Person's property, or
(3) similar relief in respect of the Person under any law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts.

        Affiliate:    Any Person (i) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with, the Borrower or any of its Subsidiaries, or (ii) five percent (5%) or more
of the equity interest of which is held beneficially or of record by the
Borrower or any of its Subsidiaries. Control for purposes of this definition
means the possession, directly or indirectly, of the power to cause the
direction of management and policies of a Person, whether through the ownership
of voting securities or otherwise.

        Agreement:    This Revolving Credit Agreement, as it may be amended,
modified, supplemented, restated or replaced from time to time.

1

--------------------------------------------------------------------------------


        Borrowing Base:    At any time and subject to change from time to time
in the Bank's discretion, an amount equal to (a) 80% of Eligible Receivables,
plus (b) the lesser of (1) 25% of Eligible Inventory or (2) $1,000,000
(provided, however, that in no event shall the amount of Eligible Inventory
included in the Borrowing Base exceed 20% of the total Borrowing Base).

        Borrowing Base Certificate:    The borrowing base certificate in such
form as the Bank may require from time to time to be delivered by the Borrower
to the Bank.

        Business Day:    Any day (other than a Saturday, Sunday or legal holiday
in the State of Minnesota) on which state banks are permitted to be open in
Minneapolis, Minnesota.

        Capital Expenditure:    Any amount debited to the fixed asset account on
the balance sheet of the Borrower in respect of (a) the acquisition (including,
without limitation, acquisition by entry into a Capitalized Lease),
construction, improvement, replacement or betterment of land, buildings,
machinery, equipment or of any other fixed assets or leaseholds, (b) to the
extent related to and not included in (a) above, materials, contract labor and
direct labor (excluding expenditures properly chargeable to repairs or
maintenance in accordance with GAAP), and (c) other capital expenditures and
other uses recorded as capital expenditures or similar terms having
substantially the same effect.

        Capitalized Lease:    Any lease which is or should be capitalized on the
books of the lessee in accordance with GAAP.

        Code:    The Internal Revenue Code of 1986, as amended, or any successor
statute, together with regulations thereunder.

        Collateral:    The collateral as defined in Section 5.1.

        Compliance Certificate:    The compliance certificate in such form as
the Bank may require from time to time to be delivered by the Borrower to the
Bank.

        Credit Party:    The Borrower, any guarantor of the Obligations, or any
one or more of them.

        Default:    Any event which, with the giving of notice to the Borrower
or lapse of time, or both, would constitute an Event of Default.

        Eligible Inventory:    The dollar value of all raw materials and
finished goods inventory held for sale or lease which are merchantable and not
unsaleable or obsolete, owned solely by the Borrower that is at all times
subject to a first priority perfected security interest in favor of the Bank and
is not subject to any other Liens which the Bank deems to be Eligible Inventory.
Without limiting the generality of the foregoing, Eligible Inventory shall not
include work-in-process inventory. Inventory which is at any time Eligible
Inventory but which subsequently fails to meet any of the foregoing requirements
shall forthwith cease to be Eligible Inventory. The value of Eligible Inventory
shall be the lower of the cost or market value of the Eligible Inventory
computed in accordance with GAAP on a first in, first out basis and shall be
determined from the Borrowing Base Certificate and supporting reports delivered
to the Bank pursuant to this Agreement.

        Eligible Receivables:    The dollar value of any account receivable
owing to the Borrower for services rendered or to be rendered or goods sold in
the ordinary course of business that has been invoiced, or consistent with the
Borrower's past practice will be invoiced, to its customer by the Borrower, is
owned solely by the Borrower and is subject to a first priority perfected
security interest in favor of the Bank at the time it comes into existence and
continues to meet the same until it is collected in full and is not

2

--------------------------------------------------------------------------------


subject to any other Liens which the Bank deems to be an Eligible Receivable.
Without limiting the generality of the foregoing, a receivable shall not be an
Eligible Receivable if:

        (a)  it has been unpaid more than 90 days past the invoice date thereof
or it is owed by an account debtor which has 10% or more of its receivables
unpaid more than 90 days past the invoice date thereof;

        (b)  it is subject to any Lien, other than the security interest of the
Bank;

        (c)  it is not a valid, legally enforceable obligation of the account
debtor to the full extent of its amount;

        (d)  it is subject to any setoff, counterclaim, credit allowance,
retainage, current claim against the warranty or adjustment by the account
debtor thereunder, or to any claim by such account debtor denying liability
thereunder in whole or in part, or such account debtor has refused to accept or
has returned or offered to return any of the goods which are subject to such
receivable;

        (e)  the account debtor is also a supplier or creditor of the Borrower,
to the extent of any contra account;

        (f)    it did not arise in the ordinary course of the Borrower's
business;

        (g)  any notice of the bankruptcy, insolvency or financial impairment of
the account debtor thereunder has been received by the Borrower;

        (h)  it arose out of any contract or order which by its terms, forbids
or makes void or unenforceable its assignment by the Borrower to the Bank;

        (i)    it is a receivable owing by (1) the United States government or
any department, agency or other subdivision thereof (except to the extent that
the Borrower complies with the Federal Assignment of Claims Act of 1940, as
amended); (2) a Person located in any jurisdiction outside the United States or
Canada; or (3) any Affiliate, shareholder or employee of the Borrower; or

        (j)    it relates to retainages or progress billings.

A receivable which is at any time an Eligible Receivable but which subsequently
fails to meet any of the foregoing requirements shall forthwith cease to be an
Eligible Receivable. The amount of Eligible Receivables shall be determined from
the Borrowing Base Certificate and supporting reports delivered to the Bank
pursuant to the terms of this Agreement.

        ERISA:    The Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with regulations thereunder.

        ERISA Affiliate:    Any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

        Event of Default:    Any event described in Section 10.1.

        Federal Reserve Board:    The Board of Governors of the Federal Reserve
System or any successor thereto.

        Financing Statements:    UCC-1 Financing Statements naming the Borrower
as debtor and the Bank as secured party and describing the Collateral as the
property covered thereby.

        GAAP:    Generally accepted accounting principles, consistently applied.

        Indebtedness:    Without duplication, all obligations, contingent or
otherwise, which in accordance with GAAP should be classified upon the obligor's
balance sheet as liabilities, but in any event

3

--------------------------------------------------------------------------------


including the following (whether or not they should be classified as liabilities
upon such balance sheet): (a) obligations secured by any mortgage, pledge,
security interest, lien, charge or other encumbrance existing on property owned
or acquired subject thereto, whether or not the obligation secured thereby shall
have been assumed and whether or not the obligation secured is the obligation of
the owner or another party; (b) any obligation on account of deposits or
advances; (c) any obligation for the deferred purchase price of any property or
services; (d) any obligation as lessee under any Capitalized Lease; (e) all
guaranties, endorsements and other contingent obligations respecting
Indebtedness of others; and (f) undertakings or agreements to reimburse or
indemnify issuers of letters of credit. For all purposes of this Agreement
(i) the Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner, and (ii) the Indebtedness
of any Person shall include the Indebtedness of any joint venture in which such
Person is a joint venturer.

        Investment:    The acquisition, purchase, making or holding of any stock
or other security, any loan, advance, contribution to capital, extension of
credit (except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of or any interest in another Person or any integral
part of any business or the assets comprising such business or part thereof.

        LIBOR Rate:    The "London Interbank Offered Rates (LIBOR)" for one
month as published in the "Money Rates" column of The Wall Street Journal on the
first Business Day of each month (or, if The Wall Street Journal ceases to
publish a rate so designated, any similar successor rate as the Bank shall in
good faith designate).

        Lien:    Any security interest, mortgage, pledge, lien, hypothecation,
judgment lien or similar legal process, charge, encumbrance, title retention
agreement or analogous instrument or device (including, without limitation, the
interest of the lessors under Capitalized Leases and the interest of a vendor
under any conditional sale or other title retention agreement).

        Loan Documents:    This Agreement, the Revolving Note, the Security
Agreement, the Financing Statements, and each other instrument, document,
guaranty, security agreement, mortgage, or other agreement executed and
delivered by the Borrower or any guarantor or party granting security interests
in connection with this Agreement, the Revolving Loans or any collateral for the
Revolving Loans.

        Obligations:    The obligation of the Borrower: (a) to pay the principal
of and interest on the Revolving Note in accordance with the terms hereof and
thereof, and to satisfy all of the Borrower's other obligations to the Bank,
whether hereunder or otherwise, whether now existing or hereafter incurred,
matured or unmatured including without limitation the obligations pursuant to
letters of credit, direct or contingent, joint or several, and including without
limitation obligations to or credit from others in which the Bank has a direct
or indirect interest (including without limitation participations), including
any extensions, modifications, renewals thereof and substitutions therefor;
(b) to repay to the Bank all amounts advanced by the Bank hereunder or otherwise
on behalf of the Borrower, including, but without limitation, advances for
principal or interest payments to prior secured parties, mortgagees or lienors,
or for taxes, levies, insurance, rent, repairs to or maintenance or storage of
any of the Collateral; and (c) to pay all of the Bank's expenses and costs,
together with the reasonable fees and expenses of its counsel in connection with
the preparation and negotiation of this Agreement and other Loan Documents, and
any amendments thereto and the documents required hereunder or thereunder, or
any proceedings brought or threatened to enforce payment of any of the
Obligations described in clauses (a) or (b) above.

        PBGC:    The Pension Benefit Guaranty Corporation, established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto or to the
functions thereof.

4

--------------------------------------------------------------------------------


        Permitted Lien:    Any Lien of a kind specified in paragraphs (a)-(f) of
Section 9.11.

        Person:    Any natural person, corporation, partnership, joint venture,
firm, association, trust, unincorporated organization, government or
governmental agency or political subdivision or any other entity, whether acting
in an individual, fiduciary or other capacity.

        Plan:    An employee benefit plan or other plan, maintained for
employees of the Borrower or of any ERISA Affiliate, and subject to Title IV of
ERISA or Section 412 of the Code.

        Reportable Event:    A reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA shall be a
reportable event regardless of the issuance of any such waivers in accordance
with Section 412(d) of the Code.

        Revolving Credit Expiration Date:    The date that first occurs:
(i) April 30, 2004, or (ii) the date on which the Revolving Credit Facility is
terminated pursuant to Section 10.2.

        Revolving Credit Facility:    The revolving credit facility under which
the Bank may make loans to the Borrower in accordance with Article 2 and the
Revolving Note up to an aggregate principal amount at any one time outstanding
not to exceed to the lesser of (a) the Borrowing Base or (b) $5,000,000.

        Revolving Interest Rate:    The annual rate of interest equal to the
LIBOR Rate, as in effect on the date hereof and as the same may adjust monthly,
plus 2.25%. The Revolving Interest Rate shall automatically adjust on the first
Business Day of each month in the event there has been any change in the LIBOR
Rate. Notwithstanding the foregoing, from and after the occurrence of any
Default or Event of Default and continuing thereafter until such Default or
Event of Default shall be remedied to the written satisfaction of the Bank, the
Revolving Interest Rate shall, at the election of the Bank, be that rate of
interest that would otherwise be then in effect plus 2.0%. The Bank may lend to
its customers at rates that are at, above, or below the Revolving Interest Rate.

        Revolving Loans:    Any loans made by the Bank to the Borrower under the
Revolving Credit Facility.

        Revolving Note:    That certain Revolving Note dated the date hereof
executed by the Borrower and made payable to the order of the Bank in the
original principal amount of $5,000,000, as it may be amended, modified,
supplemented, restated or replaced from time to time.

        Security Agreement:    That certain Security Agreement, dated the date
hereof, executed by the Borrower, and delivered to the Bank, as it may be
amended, modified, supplemented, restated or replaced from time to time.

        Subordinated Debt:    Any Indebtedness of the Borrower, now existing or
hereafter created, incurred or arising, which is subordinated in right of
payment to the payment of the Obligations in a manner and to an extent that the
Bank has approved in writing prior to the date hereof or prior to the creation
of such Indebtedness.

        Subsidiary:    Any Person of which or in which the Borrower and its
other Subsidiaries own directly or indirectly 50% or more of: (a) the combined
voting power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such Person, if
it is a corporation, (b) the capital interest or profit interest of such Person,
if it is a partnership, joint venture or similar entity, or (c) the beneficial
interest of such Person, if it is a trust, association or other unincorporated
organization.

5

--------------------------------------------------------------------------------


        Tangible Net Worth:    As of any date of determination, the total of all
assets appearing on the balance sheet of the Borrower, prepared in accordance
with GAAP, after deducting all proper reserves (including reserves for
depreciation, obsolescence and amortization) minus all Indebtedness of the
Borrower; excluding, however, from the determination of total assets:
(i) memberships, trademarks, trade names, service marks, copyrights, patents,
licenses, organization expenses, research and development expenses and other
similar intangibles; (ii) all prepaid expenses, (iii) all deferred charges and
unamortized debt discount; (iv) treasury stock; (v) securities that are not
readily marketable; (vi) any write-up in the book value of any assets subsequent
to December 31, 2001; (vii) amounts due from directors, officers, employees and
Affiliates; and (viii) goodwill.

        Trade Accounts Payable:    The trade accounts payable of any Person with
a maturity of not greater than 90 days incurred in the ordinary course of such
Person's business.

        Section 1.2    Accounting Terms and Calculations.    Except as may be
expressly provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder (including,
without limitation, determination of compliance with financial ratios and
restrictions in Articles 8 and 9 hereof) shall be made in accordance with GAAP
consistently applied.

        Section 1.3    Other Definitional Terms.    The words "hereof," "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, Schedules and like references are
to this Agreement unless otherwise expressly provided.

ARTICLE 2    TERMS OF LENDING

        Section 2.1    Revolving Credit Facility.    Subject to and upon the
terms and conditions hereof and in reliance upon the representations and
warranties of the Borrower herein, the Bank agrees to make Revolving Loans to
the Borrower under this Section 2.1 from time to time from the date hereof until
the Revolving Credit Expiration Date, during which period the Borrower may repay
and reborrow in accordance with the provisions hereof, provided, that the
aggregate unpaid principal amount of all outstanding loans under this
Section 2.1 shall not exceed the amount of the Revolving Credit Facility at any
time. If, at any time, or for any reason, the principal amount outstanding under
the Revolving Loan exceeds the Revolving Credit Facility, the Borrower shall
immediately pay to the Bank, in cash, the amount of such excess.

        Section 2.2    Borrowing Procedures.    Each time the Borrower desires
to obtain a loan under the Revolving Credit Facility pursuant to Section 2.1,
such request shall be in writing (which may be by telecopy) or by telephone, and
must be given so as to be received by the Bank not later than 11:00 a.m.,
Minneapolis time, on the date of the requested advance. Each request for a
Revolving Loan shall specify (i) the borrowing date (which shall be a Business
Day), and (ii) the amount of such Loan. Any request for a Revolving Loan shall
be deemed to be a representation that no event has occurred and is continuing,
or will result from such Revolving Loan, which constitutes a Default or an Event
of Default, and that the Borrower's representations and warranties contained in
Article 7 are true and correct as of the date of the Revolving Loan as though
made on and as of such date. Unless the Bank determines that any applicable
condition specified in Article 6 has not been satisfied, the Bank shall make the
amount of the requested advance available to the Borrower at the Bank's
principal office in Edina, Minnesota, in immediately available funds not later
than 5:00 p.m., Minneapolis time, on the date requested. The Borrower shall be
obligated to repay all advances the Bank reasonably determines were requested on
behalf of the Borrower notwithstanding the fact that the person requesting the
same was not in fact authorized to do so.

        Section 2.3    The Revolving Note.    The obligation of the Borrower to
repay any and all Revolving Loans made under Section 2.1 shall be evidenced by
the Revolving Note of the Borrower, in form and substance acceptable to the
Bank, in the amount of $5,000,000 and dated as of the date of this

6

--------------------------------------------------------------------------------


Agreement. The Bank shall enter in its records the amount of each advance under,
and the payments made on, the Revolving Credit Facility, and such records shall
be deemed conclusive evidence of the subject matter thereof, absent manifest
error.

ARTICLE 3    INTEREST AND COSTS

        Section 3.1    Interest on Revolving Loan.    The unpaid principal
amount of the Revolving Loan shall bear interest at the Revolving Interest Rate.

        Section 3.2    Computation.    Interest on the Revolving Note shall be
computed on the basis of actual days elapsed and a year of 360 days.

        Section 3.3    Payment Dates.    Interest accruing on the Revolving Note
shall be due and payable as specified in such Note.

        Section 3.4    Increased Costs.    If, as a result of any generally
applicable law, rule, regulation, treaty or directive, or any generally
applicable change therein or in the interpretation or administration thereof, or
compliance by the Bank with any generally applicable request or directive
(whether or not having the force of law) from any court, central bank,
governmental authority, agency or instrumentality, or comparable agency:

        (a)  any tax, duty or other charge with respect to the Revolving Note or
the Revolving Credit Facility is imposed, modified or deemed applicable, or the
basis of taxation of payments to the Bank of interest or principal of the
Revolving Loans (other than taxes imposed on the overall net income of the Bank
by the jurisdiction in which the Bank has its principal office) is changed;

        (b)  any reserve, special deposit, special assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Bank is imposed, modified or deemed applicable;

        (c)  any increase in the amount of capital required or expected to be
maintained by the Bank or any Person controlling the Bank is imposed, modified
or deemed applicable; or

        (d)  any other condition affecting this Agreement, the Revolving Loans
or the Revolving Credit Facility is imposed on the Bank or the relevant funding
markets;

and the Bank reasonably and in good faith determines that, by reason thereof,
the cost to the Bank of making or maintaining the Revolving Loans or the
Revolving Credit Facility is increased, or the amount of any sum receivable by
the Bank hereunder or under the Revolving Note is reduced;

then, the Borrower shall pay to the Bank upon demand (which demand shall include
sufficient evidence thereof) such additional amount or amounts as will
compensate the Bank (or the controlling Person in the instance of (c) above) for
such additional costs or reduction. Determinations by the Bank for purposes of
this Section 3.5 of the additional amounts required to compensate the Bank shall
be conclusive in the absence of manifest error. In determining such amounts, the
Bank may use any reasonable averaging, attribution and allocation methods.

        Section 3.5    Late Fees.    In the event that any interest is not paid
within 10 days after the due date thereof, the Borrower shall pay to the Bank
upon demand a late charge equal to 5% of such overdue amount or $5.00, whichever
is greater. This late charge is in addition to any default rate of interest that
may be imposed.

        Section 3.6    Closing Fee.    The Borrower shall pay the Bank a closing
fee in the amount of $6,250, which will be due and payable upon execution of
this Agreement.

        Section 3.7    Compensating Balance Shortfall Fee.    The Borrower
agrees to maintain average collected balances in an aggregate amount of at least
$2,500,000 in one or more depository products at

7

--------------------------------------------------------------------------------


the Bank (excluding any amounts swept to third party accounts) (the "Minimum
Deposit Amount"). In the event that the aggregate of the average collected
balances of the Borrower's depository products at the Bank falls below the
Minimum Deposit Amount in any quarter, then the Borrower shall pay to the Bank a
compensating balance shortfall fee in an amount equal to 0.50% per annum of such
shortfall amount. Any compensating balance shortfall fee shall be calculated by
the Bank and billed to the Borrower quarterly in arrears, and such amount shall
be payable upon receipt of the bill.

ARTICLE 4    PAYMENTS AND PREPAYMENTS

        Section 4.1    Repayment.    Principal of the Revolving Loan shall be
due and payable as specified in the Revolving Note.

        Section 4.2    Optional Prepayments.    The Borrower may prepay the
Revolving Loan in whole or in part at any time without premium or penalty. Any
such prepayment must be accompanied by accrued and unpaid interest on the amount
prepaid.

        Section 4.3    Accelerated Payments.    Upon the occurrence of an Event
of Default and the acceleration of the Revolving Note, pursuant to and as
permitted by Section 10.2, the Revolving Note and all other Obligations, shall
be immediately due and payable as provided in Section 10.2 and in the Revolving
Note.

        Section 4.4    Payments.    Payments and prepayments of principal of,
and interest on, the Revolving Note and all fees, expenses and other obligations
under the Loan Documents shall be made without set-off or counterclaim in
immediately available funds not later than 2:00 p.m., Minneapolis time, on the
dates due at the main office of the Bank in Edina, Minnesota. Funds received on
any day after such time shall be deemed to have been received on the next
Business Day. Whenever any payment to be made hereunder or on the Revolving Note
shall be stated to be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of any interest or fees.

        Section 4.5    Debits; Advances.    The Bank is hereby authorized to pay
accrued interest on the Revolving Note, the principal of the Revolving Note, any
and all other amounts due and payable under the Loan Documents, and any checks
presented for payment, by debiting any account of the Borrower at the Bank or by
making one or more advances under the Revolving Loan, all without further
authorization of the Borrower.

ARTICLE 5    COLLATERAL SECURITY

        Section 5.1    Composition of the Collateral.    The property in which a
security interest is, or is intended to be, granted pursuant to this Agreement,
the Security Agreement, or any other Loan Document and the provisions of
Section 5.2 is herein collectively called the "Collateral." The Collateral,
together with all the Borrower's other property of any kind held by the Bank,
shall stand as one general, continuing collateral security for all of the
Obligations, and may be retained by the Bank until all Obligations have been
satisfied in full, and the Revolving Credit Facility has terminated.

        Section 5.2    Rights in Property Held by the Bank.    As security for
the prompt satisfaction of all Obligations, the Borrower hereby assigns,
transfers and sets over to the Bank all of its right, title and interest in and
to, and grants to the Bank a lien on and a security interest in, any amounts
which may be owing from time to time by the Bank to the Borrower in any
capacity, including, but without limitation, any balance or share belonging to
the Borrower of any deposit or other account with the Bank, which lien and
security interest shall be independent of any right of setoff which the Bank may
have.

        Section 5.3    Priority of Liens.    The liens as provided for under
this Agreement, the Security Agreement and the other Loan Documents shall be
first and prior liens.

8

--------------------------------------------------------------------------------


        Section 5.4    Financing Statements.    The Borrower will authorize,
execute and deliver such security agreements, assignments, and UCC-1 financing
statements (including amendments thereto and continuation statements thereof) in
form satisfactory to the Bank as the Bank may specify and will pay or reimburse
the Bank for all costs of filing or recording the same in such public offices as
the Bank may designate, and take such other steps as the Bank shall direct,
including the noting of the Bank's lien on the chattel paper or any vehicle
certificates of title, in order to perfect the Bank's interest in the
Collateral.

ARTICLE 6    CONDITIONS PRECEDENT

        Section 6.1    Conditions of Initial Loan.    The obligation of the Bank
to make the initial Revolving Loan hereunder shall be subject to the
satisfaction of the conditions precedent, in addition to the conditions
precedent set forth in Section 6.2 below, that the Bank shall have received all
of the following, in form and substance satisfactory to the Bank, each duly
executed and certified or dated the date hereof or such other date as is
satisfactory to the Bank:

        (a)  The Revolving Note, duly executed by the Borrower.

        (b)  The Security Agreement, and any other security or pledge agreements
as may be necessary to grant the Bank a first priority perfected security
interest in all of the Borrower's assets, duly executed by the Borrower.

        (c)  The Financing Statements, duly executed, if necessary, by the
Borrower.

        (d)  A certificate of good standing issued by the Minnesota Secretary of
State's office respecting the Borrower (and certificates of good standing from
other jurisdictions where the Borrower conducts business).

        (e)  A copy of the Borrower's Articles of Incorporation certified by the
Minnesota Secretary of State's office.

        (f)    A Secretary's Certificate certifying (1) a copy of the Bylaws of
the Borrower with all amendments thereto, (2) a copy of the corporate
resolutions of the Borrower authorizing the execution, delivery and performance
of the Loan Documents to which it is a party, and (3) the names, titles, and
signatures of the officers of the Borrower authorized to execute the Loan
Documents and to request advances hereunder.

        (g)  Copies of the policies of insurance or other evidence acceptable to
the Bank in its absolute discretion showing that the insurance required by the
Security Agreement and the other Loan Documents is in full force and effect.

        (h)  A pre-funding collateral audit in form and substance, and conducted
by auditors/appraisers, acceptable to the Bank in its sole discretion.

        (i)    A Borrowing Base Certificate duly executed by the Borrower.

        (j)    Such other documents or instruments as the Bank may request to
consummate the transaction contemplated hereby.

        Section 6.2    Conditions Precedent to all Loans.    The obligation of
the Bank to make any Revolving Loan hereunder shall be subject to the
satisfaction of the following conditions precedent (and any request for a
Revolving Loan shall be deemed a written certification that such conditions
precedent have been satisfied):

        (a)  Before and after giving effect to such Loan, the representations
and warranties contained in Article 7 shall be true and correct, as though made
on the date of such Loan; and

9

--------------------------------------------------------------------------------

        (b)  Before and after giving effect to such Loan, no Default or Event of
Default shall have occurred and be continuing.

        (c)  The Borrower shall have delivered to the Bank a Borrowing Base
Certificate duly executed by the Borrower.

ARTICLE 7    REPRESENTATIONS AND WARRANTIES

        To induce the Bank to enter into this Agreement, and to grant the
Revolving Credit Facility and to make Revolving Loans hereunder, the Borrower
represents and warrants to the Bank:

        Section 7.1    Organization, Standing, Etc.    The Borrower is a
corporation duly incorporated and validly existing and in good standing under
the laws of the State of Minnesota, and has all requisite corporate power and
authority to carry on its businesses as now conducted, to enter into the Loan
Documents and to perform its obligations under the Loan Documents. The Borrower
is duly qualified and in good standing as a foreign corporation in each
jurisdiction in which the character of the properties owned, leased or operated
by it or the business conducted by it makes such qualification necessary, and
where the failure to so qualify could reasonably be expected to have a material
adverse effect on the business, operations, property, assets or condition
(financial or otherwise) of the Borrower. The Borrower holds all certificates of
authority, licenses and permits necessary to carry on its business as presently
conducted in each jurisdiction in which it is carrying on such business.

        Section 7.2    Authorization and Validity.    The execution, delivery
and performance by the Borrower of the Loan Documents have been duly authorized
by all necessary corporate action by the Borrower, and the Loan Documents
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, subject to
limitations as to enforceability which might result from bankruptcy, insolvency,
moratorium and other similar laws affecting creditors' rights generally and
subject to limitations on the availability of equitable remedies.

        Section 7.3    No Conflict; No Default.    The execution, delivery and
performance by the Borrower of the Loan Documents will not (a) violate any
provision of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any court, governmental agency or
arbitrator presently in effect having applicability to the Borrower, (b) violate
or contravene any provisions of the Articles of Incorporation or Bylaws of the
Borrower, or (c) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other agreement, lease or instrument
to which the Borrower is a party or by which it or any of its properties may be
bound or result in the creation of any Lien on any asset of the Borrower, other
than Liens in favor of the Bank and Permitted Liens. The Borrower is not in
default under or in violation of any such law, statute, rule or regulation,
order, writ, judgment, injunction, decree, determination or award or any such
indenture, loan or credit agreement or other agreement, lease or instrument in
any case in which the consequences of such default or violation could reasonably
be expected to have a material adverse effect on the business, operations,
property, assets or condition (financial or otherwise) of the Borrower or on the
ability of the Borrower to perform its obligations under the Loan Documents.

        Section 7.4    Government Consent.    No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority is required
on the part of the Borrower to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents.

        Section 7.5    Financial Statements and Condition.    The Borrower's
financial statements as of March 31, 2002, as heretofore furnished to the Bank,
fairly present the financial condition of the Borrower as at such date and the
results of its operations and changes in financial position for the period then
ended. As of the dates of such financial statements, the Borrower has not had
any material

10

--------------------------------------------------------------------------------


obligation, contingent liability, liability for taxes or long-term lease
obligation which is not reflected in such financial statements or in the notes
thereto. Since March 31, 2002, no event has occurred that could reasonably be
expected to have a material adverse effect on the business, operations,
property, assets or condition (financial or otherwise) of the Borrower or on the
ability of the Borrower to perform its obligations under the Loan Documents.

        Section 7.6    Litigation.    There are no actions, suits or proceedings
pending or threatened against or affecting the Borrower or any of its properties
before any court or arbitrator, or any governmental department, board, agency or
other instrumentality which, if determined adversely to the Borrower, could
reasonably be expected to have a material adverse effect on the business,
operations, property, assets or condition (financial or otherwise) of the
Borrower or on the ability of the Borrower to perform its obligations under the
Loan Documents.

        Section 7.7    Contingent Payments or Liabilities.    Except as
disclosed in the financial statements described in Section 7.5, the Borrower
does not have any contingent payments or liabilities which are material to the
Borrower.

        Section 7.8    Compliance.    The Borrower is in compliance with all
statutes and governmental rules and regulations applicable to it.

        Section 7.9    Environmental, Health and Safety Laws.    There does not
exist any violation by the Borrower of any applicable federal, state or local
law, rule or regulation or order of any government, governmental department,
board, agency or other instrumentality relating to environmental, pollution,
health or safety matters which will or threatens to impose a material liability
on the Borrower or which would require a material expenditure by the Borrower to
cure. The Borrower has not received any notice to the effect that any part of
its operations or properties is not in material compliance with any such law,
rule, regulation or order or notice that it or its property is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to any release of any toxic or hazardous waste or substance into the
environment, the consequences of which non-compliance or remedial action could
reasonably be expected to have a material adverse effect on the business,
operations, property, assets or condition (financial or otherwise) of the
Borrower or on the ability of the Borrower to perform its obligations under the
Loan Documents.

        Section 7.10    ERISA.    Each Plan complies with all material
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements. No Reportable Event, other than a Reportable
Event for which the reporting requirements have been waived by regulations of
the PBGC, has occurred and is continuing with respect to any Plan. All of the
minimum funding standards applicable to such Plans have been satisfied and there
exists no event or condition which would permit the institution of proceedings
to terminate any Plan under Section 4042 of ERISA. The current value of the
Plans' benefits guaranteed under Title IV of ERISA does not exceed the current
value of the Plans' assets allocable to such benefits.

        Section 7.11    Regulation U.    The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U of the Federal Reserve Board) and no part of
the proceeds of any Loan will be used to purchase or carry margin stock or for
any other purpose which would violate any of the margin requirements of the
Federal Reserve Board.

        Section 7.12    Ownership of Property: Liens.    The Borrower has good
and marketable title to its real properties and good and sufficient title to its
other properties, including all properties and assets referred to as owned by
the Borrower in the financial statements of the Borrower referred to in
Section 7.5 (other than property disposed of since the date of such financial
statement in the ordinary course of business). None of the properties, revenues
or assets of the Borrower is subject to a Lien, except for Permitted Liens.

11

--------------------------------------------------------------------------------



        Section 7.13    Taxes.    The Borrower has filed all federal, state and
local tax returns required to be filed and has paid or made provision for the
payment of all taxes due and payable pursuant to such returns and pursuant to
any assessments made against it or any of its property and all other taxes, fees
and other charges imposed on it or any of its property by any governmental
authority (other than taxes, fees or charges the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower). No tax Liens have been filed and no material claims are
being asserted with respect to any such taxes, fees or charges. The charges,
accruals and reserves on the books of the Borrower in respect of taxes and other
governmental charges are adequate.

        Section 7.14    Licenses and Infringement.    The Borrower possesses
adequate licenses, permits, franchises, patents, copyrights, trademarks and
trade names, or rights thereto, to conduct its business substantially as now
conducted and as presently proposed to be conducted. There does not exist and
there is no reason to anticipate that there may exist, any liability to the
Borrower with respect to any claim of infringement regarding any franchise,
patent, copyright, trademark or trade name possessed or used by the Borrower.

        Section 7.15    Investment Company Act.    The Borrower is not an
"investment company" or a company "controlled" by an investment company within
the meaning of the Investment Company Act of 1940, as amended.

        Section 7.16    Public Utility Holding Company Act.    The Borrower is
not a "holding company" or a "subsidiary company" of a holding company or an
"affiliate" of a holding company or of a subsidiary company of a holding company
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

        Section 7.17    Subsidiaries.    The Borrower does not have any
Subsidiaries, other than August Technology International, LLC, a Minnesota
limited liability company, and August Technology Limited, a UK corporation.

        Section 7.18    Partnerships and Joint Ventures.    The Borrower is not
a partner (limited or general) in any partnerships and the Borrower is not a
joint venturer in any joint ventures.

        Section 7.19    Completeness of Disclosures.    No representation or
warranty by the Borrower contained herein or in any other Loan Document, or in
any certificate or other document furnished heretofore or concurrently with the
signing of this Agreement or any other Loan Document by the Borrower to the Bank
in connection with the transactions contemplated hereunder or under any other
Loan Document, contains any untrue statement of a material fact or omits to
state a material fact which would prevent or materially inhibit the Borrower
from performing this Agreement or any other Loan Document according to its
terms.

        Section 7.20    Survival of Representations.    All of the
representations and warranties set forth in the immediately preceding
subsections shall survive until all the Obligations shall have been satisfied in
full, and the Revolving Credit Facility has been terminated.

Each of the foregoing warranties and representations shall be deemed to be
repeated and reaffirmed on and as of the date any Revolving Loan is made
hereunder by the Bank to the Borrower pursuant to Article 2.

ARTICLE 8    AFFIRMATIVE COVENANTS

        From the date of this Agreement and thereafter until the Revolving
Credit Facility is terminated or expires and the Obligations have been paid in
full, unless the Bank shall otherwise expressly consent in

12

--------------------------------------------------------------------------------

writing, the Borrower will do all of the following and will cause each
Subsidiary, if any, to do all of the following:

        Section 8.1    Financial Statements and Reports.    Furnish to the Bank:

        (a)  As soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, the Borrower's Annual 10-K Report as filed
with the Securities and Exchange Commission, which Report shall contain an
unqualified opinion of the Borrower's independent certified public accountants
of recognized standing selected by the Borrower and acceptable to the Bank,
along with a Compliance Certificate signed by the Borrower's Chief Financial
Officer.

        (b)  As soon as available and in any event within 45 days after the end
of each fiscal quarter of the Borrower, the Borrower's Quarterly 10-Q Report as
filed with the Securities and Exchange Commission, which Report shall contain an
unqualified opinion of the Borrower's independent certified public accountants
of recognized standing selected by the Borrower and acceptable to the Bank,
along with a Compliance Certificated signed by the Borrower's Chief Financial
Officer.

        (c)  As soon as available and in any event within 30 days after the end
of each month in which any amounts were outstanding under the Revolving Credit
Facility, a Borrowing Base Certificate (along with an aging of the Borrower's
accounts receivable, and a listing of the Borrower's inventory) signed by the
Borrower's Chief Financial Officer.

        (d)  As soon as available and in any event prior to 60 days before the
start of any fiscal year, annual projections of the Borrower's business for such
fiscal year, as approved by the Borrower's board of directors, and in form and
substance acceptable to the Bank.

        (e)  Immediately upon becoming aware of the occurrence, with respect to
any Plan, of any Reportable Event (other than a Reportable Event for which the
reporting requirements have been waived by PBGC regulations) or any "prohibited
transaction" (as defined in Section 4975 of the Code), a notice specifying the
nature thereof and what action the Borrower proposes to take with respect
thereto, and, when received, copies of any notice from PBGC of intention to
terminate or have a trustee appointed for any Plan.

        (f)    Immediately upon becoming aware of the occurrence thereof, notice
of any violation as to any environmental matter by the Borrower and of the
commencement of any judicial or administrative proceeding relating to health,
safety or environmental matters (i) in which an adverse determination or result
could result in the revocation of or have a material adverse effect on any
operating permits, air emission permits, water discharge permits, hazardous
waste permits or other permits held by the Borrower which are material to the
operations of the Borrower, or (ii) which will or threatens to impose a material
liability on the Borrower to any Person or which will require a material
expenditure by the Borrower to cure any alleged problem or violation.

        (g)  From time to time, such other information regarding the business,
operation and financial condition of any Credit Party as the Bank may reasonably
request.

        Section 8.2    Financial Covenants.    

        (a)  Maintain its ratio of current assets to current liabilities at all
times equal to or greater than 2.0 to 1.0.

        (b)  Maintain its Tangible Net Worth at all times equal to or greater
than $22,000,000.

        (c)  Maintain its ratio of total Indebtedness to Tangible Net Worth at
all times equal to or less than 0.50 to 1.0.

        Section 8.3    Corporate Existence.    Maintain its corporate existence
in good standing under the laws of its jurisdiction of incorporation and its
qualification to transact business in each jurisdiction in which

13

--------------------------------------------------------------------------------

the character of the properties owned, leased or operated by it or the business
conducted by it makes such qualification necessary. Without limiting the
generality of the foregoing, the Borrower will maintain all of its certificates,
permits, licenses and agreements of any kind or nature necessary to the
operation of its business in full force an effect and in good standing.

        Section 8.4    Insurance.    Maintain with financially sound and
reputable insurance companies such insurance in such amounts and against such
risks as is reasonably requested by the Bank or as may be required by law or as
may be customary in the case of reputable corporations engaged in the same or
similar business and similarly situated, including, without limitation,
property, hazard, fire, wind, hail, theft, collapse, comprehensive general
public liability, and business interruption insurance, and worker's compensation
or similar insurance. The Borrower shall furnish to the Bank full information
and written evidence as to the insurance maintained by the Borrower or any
Subsidiary. All policies shall contain the insurer's promise not to cancel the
policy without 30 days prior written notice to the Bank at its address set forth
below. All policies shall name the Bank as an additional insured or lender loss
payee, as appropriate, as its interests may appear.

        Section 8.5    Payment of Taxes and Claims.    File all tax returns and
reports which are required by law to be filed by it and pay before they become
delinquent all taxes, assessments and governmental charges and levies imposed
upon it or its property and all claims or demands of any kind (including,
without limitation, those of suppliers, mechanics, carriers, warehouses,
landlords and other like Persons) which, if unpaid, might result in the creation
of a Lien upon its property; provided that the foregoing items need not be paid
if they are being contested in good faith by appropriate proceedings, and as
long as its title to its property is not materially adversely affected, its use
of such property in the ordinary course of its business is not materially
interfered with and adequate reserves with respect thereto have been set aside
on its books in accordance with GAAP. In addition, and without limitation,
promptly pay all Trade Accounts Payable.

        Section 8.6    Inspection; Collateral Audits.    Permit any Person
designated by the Bank to visit and inspect any of its properties, corporate
books and financial records, to examine and to make copies of its books of
accounts and other financial records, to discuss its affairs, finances and
accounts with, and to be advised as to the same by, its officers, and to conduct
such collateral audits and appraisals, at such times and intervals as the Bank
may designate. The expenses of the Bank for such visits, inspections,
examinations, audits and appraisals shall be at the expense of the Borrower.

        Section 8.7    Maintenance of Properties.    Maintain its properties
used or useful in the conduct of its business in good condition, repair and
working order, and supplied with all necessary equipment, and make all necessary
repairs, renewals, replacements, betterments and improvements thereto, all as
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

        Section 8.8    Books and Records.    Keep adequate and proper records
and books of account in which full and correct entries will be made of its
dealings, business and affairs.

        Section 8.9    Compliance.    Comply with the requirements of all
applicable state and federal laws, and of all rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject.

        Section 8.10    ERISA.    Maintain each Plan in compliance with all
material applicable requirements of ERISA and of the Code and with all material
applicable rulings and regulations issued under the provisions of ERISA and of
the Code.

        Section 8.11    Environmental Matters.    Observe and comply with all
laws, rules, regulations and orders of any government or government agency
relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could reasonably be expected
to have a material adverse effect on the business, operations, property, assets
or condition (financial or

14

--------------------------------------------------------------------------------


otherwise) of the Borrower or on the ability of the Borrower to perform its
obligations under the Loan Documents.

        Section 8.12    Notice of Litigation.    Promptly provide written notice
to the Bank of all litigation, arbitration or mediation proceedings, and of all
proceedings by or before any court or governmental or regulatory agency
affecting any Credit Party, describing the nature thereof and the steps being
taken with respect to such proceeding.

        Section 8.13    Notice of Default.    Promptly provide written notice to
the Bank of any Default or Event of Default, describing the nature thereof and
what action the Borrower proposes to take with respect thereto.

        Section 8.14    Accounts.    Maintain the Borrower's primary operating
and depository account(s) at the Bank.

ARTICLE 9    NEGATIVE COVENANTS

        From the date of this Agreement and thereafter until the Revolving
Credit Facility is terminated or expires and the Obligations have been paid in
full, unless the Bank shall otherwise expressly consent in writing, the Borrower
will not do any of the following and the Borrower will not cause or allow any of
its Subsidiaries, if any, to do any of the following:

        Section 9.1    Merger.    Merge or consolidate or enter into any
analogous reorganization or transaction with any Person.

        Section 9.2    Sale of Assets.    Sell, transfer, assign, lease or
otherwise convey all or any part of its assets (whether in one transaction or in
a series of transactions) to any Person other than in the ordinary course of
business.

        Section 9.3    Purchase of Assets.    Purchase or lease or otherwise
acquire any right, title or interest in or to, any real or personal property not
directly related to or necessary in connection with its present operations.

        Section 9.4    Plans.    Permit any condition to exist in connection
with any Plan which might constitute grounds for the PBGC to institute
proceedings to have such Plan terminated or a trustee appointed to administer
such Plan, permit any Plan to terminate under any circumstances which would
cause the lien provided for in Section 4068 of ERISA to attach to any of its
properties, revenues or assets or permit the underfunded amount of Plan benefits
guaranteed under Title IV of ERISA to exceed $50,000.

        Section 9.5    Change in Nature of Business.    Make any material change
in the nature of its business as carried on at the date hereof.

        Section 9.6    Subsidiaries, Partnerships, Joint Ventures.    Do any of
the following: (a) form or acquire any corporation which would thereby become a
Subsidiary, except that the Company may form or acquire one or more Subsidiaries
provided that the total amount of assets in such Subsidiaries does not exceed
$500,000; or (b) form or enter into any partnership as a limited or general
partner or into any joint venture; without the prior written consent of the Bank
which will not be unreasonably withheld.

        Section 9.7    Other Agreements.    Enter into any agreement, bond, note
or other instrument with or for the benefit of any Person other than the Bank
which would: (a) prohibit it from granting, or otherwise limit its ability to
grant, to the Bank any Lien on any of its assets or properties; or (b) be
violated or breached by its performance of its obligations under the Loan
Documents.

        Section 9.8    Restricted Payments.    Either: (a) purchase or redeem or
otherwise acquire for value any shares of its stock, declare or pay any
dividends or distributions thereon, make any distribution on, or payment on
account of the purchase, redemption, defeasance or other acquisition or
retirement for

15

--------------------------------------------------------------------------------


value of, any of its shares of stock or set aside any funds for any such
purpose; or (b) directly or indirectly make any payment on, or redeem,
repurchase, defease, or make any sinking fund payment on account of, or any
other provision for, or otherwise pay, acquire or retire for value, any of its
Indebtedness that is subordinated in right of payment to the Obligations
(whether pursuant to its terms or by operation of law), except for
regularly-scheduled payments of interest and principal (which shall not include
payments contingently required upon occurrence of a change of control or other
event) that are not otherwise prohibited hereunder or under the document or
agreement stating the terms of such subordination.

        Section 9.9    Investments.    Acquire for value, make, have or hold any
Investments, except:

        (a)  Investments outstanding on the date hereof and listed on
Schedule 9.9;

        (b)  direct obligations of the United States of America;

        (c)  extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business;

        (d)  commercial paper issued by U.S. corporations rated "A-1" by
Standard & Poor Corporation or "P-1" by Moody's Investors Service or
certificates of deposit or bankers' acceptances having a maturity of one year or
less issued by members of the Federal Reserve System having deposits in excess
of $100,000,000 (which certificates of deposit or bankers' acceptances are fully
insured by the Federal Deposit Insurance Corporation);

        (e)  the currently outstanding $500,000 note receivable from Excelerate
Technology, Ltd.; and

        (f)    other Investments in an aggregate amount not to exceed
$1,000,000.

        Section 9.10    Indebtedness.    Create, incur, issue, assume or suffer
to exist any Indebtedness, except:

        (a)  the Obligations;

        (b)  Indebtedness outstanding on the date hereof and listed on
Schedule 9.10;

        (c)  Trade Accounts Payable;

        (d)  any Subordinated Debt;

        (e)  Indebtedness to Semiconductor Technology & Instruments in an amount
not to exceed $3,000,000 incurred in connection with the planned acquisition as
previously disclosed to the Bank; and

        (f)    Indebtedness in an amount not to exceed $500,000 per year to
finance Capital Expenditures permitted under the first sentence of Section 9.16.

        Section 9.11    Liens.    Create, incur, assume or suffer to exist any
Lien with respect to any property, revenues or assets now owned or hereafter
arising or acquired, except:

        (a)  Liens in favor of the Bank;

        (b)  Liens existing on the date of this Agreement and disclosed on
Schedule 9.11;

        (c)  Deposits or pledges to secure payment of workers' compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of its business;

        (d)  Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payments therefor shall not at the time be
required to be made in accordance with the provisions of Section 8.5;

16

--------------------------------------------------------------------------------




        (e)  Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens arising in the ordinary course of business, for sums not due or
to the extent that payment therefor shall not at the time be required to be made
in accordance with the provisions of Section 8.5; and

        (f)    Liens in connection with the acquisition of Capital Expenditures
as permitted under Section 9.16, provided that such liens attach only to the
property being acquired if the Indebtedness secured thereby is permitted under
Section 9.10 and does not exceed 100% of the fair market value of such property
at the time of acquisition thereof.

        Section 9.12    Contingent Payments or Liabilities.    Either:
(i) endorse, guarantee, contingently agree to purchase or to provide funds for
the payment of, or otherwise become contingently liable upon, any obligation of
any other Person, except by the endorsement of negotiable instruments for
deposit or collection (or similar transactions) in the ordinary course of
business, or (ii) agree to maintain the net worth or working capital of, or
provide funds to satisfy any other financial test applicable to, any other
Person.

        Section 9.13    Unconditional Purchase Obligations.    Enter into or be
a party to any contract for the purchase or lease of materials, supplies or
other property or services if such contract requires that payment be made by it
regardless of whether or not delivery is ever made of such materials, supplies
or other property or services.

        Section 9.14    Transactions with Affiliates.    Enter into or be a
party to any transaction or arrangement, including, without limitation, the
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate, except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to it than would be obtained in a comparable arm's-length
transaction with a Person not an Affiliate.

        Section 9.15    Use of Proceeds.    Permit any proceeds of the Revolving
Loans to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of "purchasing or carrying any margin stock"
within the meaning of Regulation U of the Federal Reserve Board, as amended from
time to time, and furnish to the Bank, upon its request, a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U.

        Section 9.16    Capital Expenditures.    Pay or incur, or commit to pay
or incur, any Capital Expenditures during any calendar year which exceed
$3,000,000 in the aggregate without the prior written consent of the Bank which
will not be unreasonably withheld. Notwithstanding the foregoing, the Borrower
may consummate the planned acquisition of Semiconductor Technology & Instruments
and the capitalization of inventory for engineering purposes, all upon the terms
and conditions previously disclosed to the Bank.

ARTICLE 10    EVENTS OF DEFAULT AND REMEDIES

        Section 10.1    Events of Default.    The occurrence of any one or more
of the following events shall constitute an Event of Default:

        (a)  The Borrower shall fail to make when due, whether by acceleration
or otherwise, any payment of principal of, or interest on, the Revolving Note or
any fee or other amount required to be made to the Bank pursuant to the Loan
Documents; or

        (b)  Any representation or warranty made or deemed to have been made by
or on behalf of the Borrower in the Loan Documents or on behalf of the Borrower
in any certificate, statement, report or other writing furnished by or on behalf
of the Borrower to the Bank pursuant to the Loan Documents or any other
instrument, document or agreement shall prove to have been false or misleading
in any material respect on the date as of which the facts set forth are stated
or certified or deemed to have been stated or certified; or

17

--------------------------------------------------------------------------------




        (c)  The Borrower shall fail to comply with Section 8.1 or Section 8.2
hereof or any Section of Article 9 hereof; or

        (d)  Any Credit Party shall fail to comply with any agreement, covenant,
condition, provision or term contained in the Loan Documents (and such failure
shall not constitute an Event of Default under any of the other provisions of
this Section 10.1); or

        (e)  An Act of Bankruptcy shall occur with respect to any Credit Party;
or

        (f)    A judgment or judgments for the payment of money in excess of the
sum of $50,000 in the aggregate shall be rendered against any Credit Party and
such Credit Party shall not pay or discharge the same or provide for its
discharge in accordance with its terms, or procure a stay of execution thereof,
prior to any execution on such judgments by such judgment creditor, within
30 days from the date of entry thereof, and within said period of 30 days, or
such longer period during which execution of such judgment shall be stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or

        (g)  Any property of any Credit Party (including, without limitation,
the Collateral) shall be garnished or attached in any proceeding and such
garnishment or attachment shall remain undischarged for a period of 30 days
during which execution is not effectively stayed; or

        (h)  The institution by the Borrower or any ERISA Affiliate of steps to
terminate any Plan if in order to effectuate such termination, the Borrower or
any ERISA Affiliate would be required to make a contribution to such Plan, or
would incur a liability or obligation to such Plan, in excess of $50,000, or the
institution by the PBGC of steps to terminate any Plan; or

        (i)    The maturity of any Indebtedness of any Credit Party (other than
Indebtedness under this Agreement) owed to the Bank, or the maturity of any
indebtedness of any Credit Party in an aggregate amount equal to or greater than
$50,000 owed to others, shall be accelerated, or any Credit Party shall fail to
pay any such Indebtedness when due or, in the case of such Indebtedness payable
on demand, when demanded, or any event shall occur or condition shall exist and
shall continue for more than the period of grace, if any, applicable thereto and
shall have the effect of causing or permitting (any required notice having been
given and grace period having expired) the Bank or the holder of any such
Indebtedness in such aggregate amount or any trustee or other Person acting on
behalf of such holder to cause, such Indebtedness to become due prior to its
stated maturity or to realize upon any collateral given as security therefor; or

        (j)    The Borrower or any Subsidiary shall fail to pay, withhold,
collect or remit any tax or tax deficiency when assessed or due or notice of any
state or federal tax lien shall be filed or issued.

        Section 10.2    Remedies.    If (a) any Event of Default described in
Section 10.1(e) shall occur, the Revolving Credit Facility shall automatically
terminate and the outstanding unpaid principal balance of the Revolving Note,
the accrued interest thereon and all other obligations of the Borrower to the
Bank under the Loan Documents shall automatically become immediately due and
payable; or (b) any other Event of Default shall occur and be continuing, then
the Bank may take any or all of the following actions: (i) declare the Revolving
Credit Facility to be terminated, whereupon the Revolving Credit Facility shall
terminate, and (ii) declare that the outstanding unpaid principal balance of the
Revolving Note, the accrued and unpaid interest thereon and all other
obligations of the Borrower to the Bank under the Loan Documents to be forthwith
due and payable, whereupon such Revolving Note, all accrued and unpaid interest
thereon and all such obligations shall immediately become due and payable, in
each case without further demand or notice of any kind, all of which are hereby
expressly waived, anything in this Agreement or in the Revolving Note to the
contrary notwithstanding. In addition, upon any Event of Default, the Bank may
exercise all rights and remedies under any other instrument, document or
agreement between the Borrower and the Bank, and enforce all rights and remedies
under any applicable law, including without limitation the rights and remedies
available upon

18

--------------------------------------------------------------------------------

default to a secured party under the Uniform Commercial Code as adopted in the
State of Minnesota, including, without limitation, the right to take possession
of the Collateral, or any evidence thereof, proceeding without judicial process
or by judicial process (without a prior hearing or notice thereof, which the
Borrower hereby expressly waives) and the right to sell, lease or otherwise
dispose of any or all of the Collateral, and, in connection therewith, the
Borrower will on demand assemble the Collateral and make it available to the
Bank at a place to be designated by the Bank which is reasonably convenient to
both parties.

        Section 10.3    Offset.    In addition to the remedies set forth in
Section 10.2, the Bank or any other holder of any Note may offset any and all
balances, credits, deposits (general or special, time or demand, provisional or
final), accounts or monies of the Borrower then or thereafter with the Bank or
such other holder, or any obligations of the Bank or such other holder of such
Note, against the Indebtedness then owed by the Borrower to the Bank. Nothing in
this Agreement shall be deemed a waiver or prohibition of the Bank's rights of
banker's lien, offset, or counterclaim, which right the Borrower hereby grants
to the Bank.

ARTICLE 11    MISCELLANEOUS

        Section 11.1    Waiver and Amendment.    No failure on the part of the
Bank or the holder of any Note to exercise and no delay in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The remedies herein and in any other instrument, document or agreement
delivered or to be delivered to the Bank hereunder or in connection herewith are
cumulative and not exclusive of any remedies provided by law. No notice to or
demand on the Borrower not required hereunder or under any Note shall in any
event entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the right of the Bank or the
holder of any Note to any other or further action in any circumstances without
notice or demand. No amendment, modification or waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Bank, and then
such amendment, modifications, waiver or consent shall be effective only in the
specific instances and for the specific purpose for which given.

        Section 11.2    Expenses and Indemnities.    Whether or not any Loan is
made hereunder, the Borrower agrees to reimburse the Bank upon demand for all
reasonable expenses paid or incurred by the Bank (including filing and recording
costs, and fees and expenses of legal counsel) in connection with the
preparation of the Loan Documents. After the execution and delivery of this
Agreement, the Borrower agrees to reimburse the Bank upon demand for all
reasonable expenses paid or incurred by the Bank (including fees and expenses of
legal counsel) in connection with any amendment, modification, interpretation,
collection and enforcement of the Loan Documents. The Borrower agrees to pay,
and save the Bank harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of the Loan
Documents. The Borrower agrees to indemnify and hold the Bank harmless from any
loss or expense which may arise or be created by the acceptance of instructions
for making Revolving Loans or disbursing the proceeds thereof. The obligations
of the Borrower under this Section 11.2 shall survive any termination or
expiration of the Revolving Credit Facility and payment in full of the
Obligations.

        Section 11.3    Notices.    Except when telephonic notice is expressly
authorized by this Agreement, any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of

19

--------------------------------------------------------------------------------


sending thereof if sent by facsimile transmission, from a first Business Day
after the date of sending if sent by overnight courier, or from four days after
the date of mailing if mailed; provided, however, that any notice to the Bank
under Article 2 hereof shall be deemed to have been given only when received by
the Bank. If notice to the Borrower of any intended disposition of the
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given at least
ten calendar days prior to the date of intended disposition or other action.

        Section 11.4    Successors.    This Agreement shall be binding on the
Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank, and the successors and
assigns of the Bank. The Borrower shall not assign its rights or duties
hereunder without the written consent of the Bank.

        Section 11.5    Participations and Information.    The Bank may sell
participation interests in any or all of the Revolving Loans and in all or any
portion of the Revolving Credit Facility to any Person. The Bank may furnish any
information concerning the Borrower in the possession the Bank from time to time
to participants and prospective participants and may furnish information in
response to credit inquiries consistent with general banking practice.

        Section 11.6    Severability.    Any provision of the Agreement which is
prohibited or unenforceable in any jurisdiction shall, in such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

        Section 11.7    Captions.    The captions or headings herein are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement.

        Section 11.8    Entire Agreement.    This Agreement and the Revolving
Note, and the other Loan Documents, embody the entire agreement and
understanding between the Borrower and the Bank with respect to the subject
matter hereof and thereof. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof.

        Section 11.9    Counterparts.    This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart.

        Section 11.10    Governing Law.    The validity, construction and
enforceability of this Agreement and the Revolving Note shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
laws principles thereof.

20

--------------------------------------------------------------------------------

        THE PARTIES HERETO have caused this Revolving Credit Agreement to be
executed as of the date first above written.

    AUGUST TECHNOLOGY CORPORATION
 
 
By:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------


 
 
4900 West 78th Street
Bloomington, MN 55435
Attention: Jeff O'Dell
Telephone: (952) 820-0080
Fax: (952) 820-0060
 
 
EXCEL BANK MINNESOTA
 
 
By:


--------------------------------------------------------------------------------


 
 
Title:
Vice President
 
 
5050 France Avenue
Edina, MN 55410
Attention: Mr. Ryan McKinney
Telephone: (952) 836-3152
Fax: (952) 836-3140



21

--------------------------------------------------------------------------------

 
  List of Schedules                (TO BE COMPLETED BY THE BORROWER)

9.9   Existing Investments 9.10   Existing Indebtedness 9.11   Existing Liens

--------------------------------------------------------------------------------


COMPLIANCE CERTIFICATE


        I,                        , the Chief Financial Officer of August
Technology Corporation, a Minnesota corporation (the "Borrower"), acting on
behalf of the Borrower under that certain Revolving Credit Agreement dated
July 26, 2002 (as amended from time to time, the "Agreement"), hereby certify to
Excel Bank Minnesota (the "Bank") as follows (all capitalized terms used herein
have the meanings given to them in the Agreement):

        As of the Borrower's (quarter ended) (fiscal year
ended)                        , 200  , the following amounts and ratios were
true and correct:

1.   Current Ratio           a.   Current assets   $       b.   Current
liabilities   $       c.   Actual Current Ratio (a to b)   $       d.   Minimum
Current Ratio (Section 8.2(a))     2.0 to 1.0
2.
 
Tangible Net Worth
 
 
      a.   Total net worth   $       b.   Goodwill   $       c.   Due from
Affiliates   $       d.   Prepaid expenses   $       e.   GAAP intangibles   $  
    f.   Actual Tangible Net Worth (a — b — c — d — e)   $       g.   Minimum
Tangible Net Worth (Section 8.2(b))   $ 22,000,000
3.
 
Indebtedness to Tangible Net Worth
 
 
      a.   Total Indebtedness   $       b.   Actual Tangible Net Worth (from
2.f. above)   $       c.   Actual Indebtedness to Tangible Net Worth (a to b)  
  to 1.0     d.   Maximum Indebtedness to Tangible Net Worth (Section 8.2 (c))  
  0.50 to 1.0
4.
 
Capital Expenditures
 
 
      a.   Capital Expenditures during year to date   $       b.   Maximum
Capital Expenditures during year (Section 9.16)   $ 3,000,000

        As of the date of this Certificate, no event has occurred which
constitutes a Default or an Event of Default, each as defined in the Agreement.

Dated:            , 200    

--------------------------------------------------------------------------------

Signature of the Chief Financial Officer of August Technology Corporation

--------------------------------------------------------------------------------


BORROWING BASE CERTIFICATE
(DATED:                        )


        I,                        , the Chief Financial Officer of August
Technology Corporation, a Minnesota corporation (the "Borrower"), acting on
behalf of the Borrower under that certain Revolving Credit Agreement dated
July 26, 2002 (as amended from time to time, the "Agreement"), hereby certify to
Excel Bank Minnesota (the "Bank") as follows (all capitalized terms used herein
have the meanings given to them in the Agreement):

        As of the close of business on                        , 200            ,
the Borrowing Base and the unpaid principal balance of the Revolving Note were
as follows:

1.   Accounts Receivable         $   (1) 2.   Less: Ineligibles                
          Over 90 days past invoice date   $                       10% rule   $
                      Contra Accounts   $                       Government &
Foreign   $                       Affiliates/shareholders/employees   $        
              Retainages, progress billings, other   $              
        Total Ineligibles         $   (2) 3.   Eligible Receivables (Line 1
minus Line 2)         $   (3) 4.   80% of Line 3         $   (4) 5.   Inventory
        $   (5) 6.   Less: Ineligibles (WIP, other ineligibles)         $   (6)
7.   Eligible Inventory (Line 5 minus Line 6)         $   (7) 8.   25% of Line 7
        $   (8) 9.   Lesser of Line 8 or $1,000,000         $   (9) 10.  
Pre-Borrowing Base (Line 4 plus Line 9)         $   (10) 11.   20% of Line 10  
      $   (11) 12.   Lesser of Line 9 or Line 11         $   (12) 13.  
Borrowing Base (Line 4 plus Line 12)         $   (13) 14.   Revolving Credit
Facility (lesser of $5,000,000 or Line 13)         $   (14) 15.   Unpaid
Principal Balance of Revolving Note         $   (15) 16.   Availability (or
Shortfall) (Line 14 minus Line 15)         $   (16)

        Attached hereto is an aging of the Borrower's accounts receivable as of
the date hereof, and an aging of the Borrower's inventory as of the date hereof.

        As of the date of this Certificate, no event has occurred which
constitutes a Default or an Event of Default, each as defined in the Agreement.

Dated:            , 200    

--------------------------------------------------------------------------------

Signature of the Chief Financial Officer of August Technology Corporation

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31



REVOLVING CREDIT AGREEMENT
COMPLIANCE CERTIFICATE
BORROWING BASE CERTIFICATE (DATED: )
